                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

NATIONWIDE AGRIBUSINESS                   JUDGMENT IN A CIVIL CASE
INSURANCE COMPANY,
an IOWA company,

      Plaintiff,

vs.


THE PICKSWEET COMPANY,                    CASE NO: 19-1053-STA-jay

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Notice
of Voluntary Dismissal entered on May 15, 2019, this cause is
hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 5/15/2019                    THOMAS M. GOULD
                                   Clerk of Court

                                          s/Maurice B. BRYSON
                                   (By)    Deputy Clerk
